9. Aviation security with a special focus on security scanners (
(DE) Madam President, this oral amendment does not involve an earth-shattering change to the entire report. Nonetheless, it is not insignificant that the text after the word 'effectiveness' in paragraph 4 should continue as follows:
... and in full compliance with Article 21 of the EU Charter of Fundamental Rights on non-discrimination and in line with EU Legislation on data protection.
(DE) Madam President, I would ask that this amendment should be supported.